U.S, Department of Justice

 

freee OI United States Attorney
i PN Southern District of New York

 

The Silvie J. Molle Building
One Sait Andrew's Plaza
New York, New York 10007

ble glide

 
 

   

The Honorable Paul A. Crotty be

United States District Judge hk “He 4 pele © yuew

Southern District of New York Abe Le
Jus. 7 ag

500 Pear! Street

New York, New York 10007 yi; Y ti y y f

Re: United States v. Dwight Forde, 18 Cr. 339 (PAC)
fi YY fu q

CS

The Government respectfully writes, with the consent of the defendant, to request that the
Court exclude time from Speedy Trial Act calculations until the date of the next pretrial conference Z
in this matter. Yesterday, the Court granted the defendant's request to. adjourn-the-next-pretrial, i
conference until. January.7; 2020. The Government respectfully requests that time be excluded.
under t the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until January 7, 2020;4e to-allow additional
time for the defendant to review the discovery materials and to * deteimine what, if any, pretrial
motions he may file. Defense counsel, Matthew Myers, consents to this request.

 

Dear Judge Crotty:

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By:__s/
Nicholas W. Chiuchiolo
Robert B. Sobelman
Assistant United States Attorneys
(212) 637-1247/2616

Cc: Matthew D. Myers, Esq. (by ECF)
